DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 57-60 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/10/2021.
Applicant’s election without traverse of species I in the reply filed on 09/10/2021 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 6, 10, 51, 53-54, & 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okumichi et al. (US PGPub 20050098348), a reference of record, in view of Tabatai (US PGPub 20040150487).
As per claim 1:
	Okumichi et al. discloses in Figs. 24A-C, 25A-C, & 28A-C, in the alternate:

a first row of ground vias (grounding-conductor via conductors 15, 25, 35 along the top of 24A-C, 25A-C, & 28A-C, in the alternate) that extend vertically through the multi-layer printed circuit board structure (as shown in Figs. 24B, 25B, 28B, in the alternate); 
a second row of ground vias (grounding-conductor via conductors 15, 25, 35 along the bottom of Figs. 24A&C, 25A&C, & 28A&C, in the alternate) that extend vertically through the multi-layer printed circuit board structure (as shown in Figs. 24B, 25B, & 28B in the alternate); 
a first transmission line segment (signal wiring conductor 11) extending horizontally along a first portion (top) of the multi-layer printed circuit board structure; 
a second transmission line segment (signal wiring conductor 21) extending horizontally along a second portion (bottom) of the multi-layer printed circuit board structure, the second transmission line segment vertically spaced apart from the first transmission line segment (as seen in Figs. 24B, 25B, & 28B in the alternate); 
a vertical dielectric structure (dielectric layers 1 within ground-conductor non-forming areas 16, 26, 36) that extends between the first and second transmission line segments; 

wherein the multi-layer printed circuit board structure comprises a plurality of printed circuit boards, each printed circuit board including a core dielectric layer (intermediate dielectric layers 1) and at least one patterned metal layer (grounding conductor 32 or signal wiring conductors 11/21).
Okumichi does not disclose:
a plurality of additional dielectric layers that bind the printed circuit boards together, wherein the additional dielectric layers comprise a different material than the core dielectric layers.
	Tabatai discloses in Fig. 1:
The use of prepreg layers (108 and 106) in combination with epoxy layers (para [0027]) as an adhesive between layers of dielectric core material (core layer 105 & 107) and conductive planes (copper traces and copper plane 101-104 & 109) to form a multilayer printed circuit board (PCB 100).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to adhere the dielectric substrate layers together using layers of prepreg and/or epoxy that are different from the core dielectric material to adhere the core dielectric and patterned metal layers together, as is well-understood in the art, and as taught by Tabatai (paras [0025-0027]).


	Okumichi et al. discloses in Figs. 24A-C, 25A-C, & 28A-C, in the alternate:
a conductive signal via (center signal via conductor 34) that extends between the first and second transmission line segments, wherein the blind ground via is one of a plurality of blind ground vias that, along with some of the ground vias in the first and second rows of ground vias, surround the conductive signal via (as seen in Figs. 24A/28A or alternatively 25A), and  wherein each of the plurality of blind ground vias are between the first and second rows of ground vias (as seen in Fig. 24A-B/28A-B or alternatively 25A-B).

	As per claim 10:
	Okumichi et al. discloses in Fig. 24A-C or alternatively in Figs. 28A-C:
the first transmission line segment is implemented in an uppermost printed circuit board of the multi-layer printed circuit board structure (as seen in Fig. 24A-C/28A-C), and the second transmission line segment is implemented in a lowermost printed circuit board of the printed circuit board structure (as seen in Fig. 24A-C/28A-C), and wherein the blind ground via is one of a first set of blind ground vias that extend completely through the uppermost printed circuit board on a first side of the vertical dielectric structure and a second set of blind ground vias that extend completely through the lowermost printed circuit board on a second side of the vertical dielectric structure that is opposite the first side (grounding-conductor via conductors 15 & 25 extend through the top and bottom most layers respectively, on a first and second side of the vertical structure, 

	As per claim 50:
	Okumichi does not disclose:
each of the additional dielectric layers comprises a base material that is pre-impregnated with a thermoset polymer matrix material.
	Tabatai discloses in Fig. 1:
The use of prepreg layers (108 and 106) in combination with epoxy layers (para [0027]) as an adhesive between layers of dielectric core material (core layer 105 & 107) and conductive planes (copper traces and copper plane 101-104 & 109) to form a multilayer printed circuit board (PCB 100).
	As a consequence of the combination of claim 1, each of the additional dielectric layers comprises a base material that is pre-impregnated with a thermoset polymer matrix material (being a prepreg layers, as well-known materials in the art).

	As per claim 51:
	Okumichi does not disclose:
each of the additional dielectric layers directly contacts two of the printed circuit boards.
Tabatai discloses in Fig. 1:

	As a consequence of the combination of claim 1, each of the additional dielectric layers directly contacts two of the printed circuit boards.
	
	As per claim 53:
	Okumichi et al. discloses in Figs. 24A-C, 25A-C, & 28A-C, in the alternate:
Blind ground vias extend through a single dielectric layer only (vias are shown as individual formations between grounding conductors 12, 32, & 22)..
	Okumichi et al. does not disclose:
the blind ground via extends through a first of the additional dielectric layers and does not extend through a second of the additional dielectric layers. 
Tabatai discloses in Fig. 1:
The use of prepreg layers (108 and 106) in combination with epoxy layers (para [0027]) as an adhesive between layers of dielectric core material (core layer 105 & 107) and conductive planes (copper traces and copper plane 101-104 & 109) to form a multilayer printed circuit board (PCB 100).
	As a consequence of the combination of claim 1, the blind ground via extends through a first of the additional dielectric layers and does not extend through a second of the additional dielectric layers. 


	Okumichi et al. discloses in Figs. 28A-C:
an additional ground via that extends through all of the core dielectric layers and all of the additional dielectric layers, the additional ground via being positioned between the first and second rows of ground vias (Figs. 28A-C show ground vias adjacent to signal wiring conductors 11 or 21 that connect from grounding layer 12 to grounding layer 22 shown in Figs. 28A & 28C respectively, with the ground via being formed of a plurality of blind vias going through a single dielectric layer, as shown in Fig. 28B).

	As per claim 56:
	Okumichi et al. discloses in Figs. 24A-C, 25A-C, & 28A-C, in the alternate:
the first and second transmission line segments extend in opposite directions (signal wiring conductors 11 & 21 extend right and left, respectively).

Claims 20-61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okumichi et al. (US PGPub 20050098348), a reference of record, in view of Hein et al. (US PGPub 20100182105)
As per claim 20:
Okumichi et al. discloses in Figs. 24A-C, 25A-C, & 28A-C, in the alternate:
A radio frequency ("RF") (invention is disclosed for high frequency bands, such as microwave bands, which are considered to be within the radio frequency spectrum) 
a first transmission line segment (signal wiring conductor 11) extending horizontally along the multi-layer printed circuit board structure; 
a second transmission line segment (signal wiring conductor 21) extending horizontally along the multi-layer printed circuit board structure, the second transmission line segment vertically spaced apart from the first transmission line segment (as seen in Figs. 24B, 25B, & 28B in the alternate); 
a vertical dielectric structure (dielectric layers 1 within ground-conductor non-forming areas 16, 26, 36) that extends between the first and second transmission line segments; 
a first ground via (grounding-conductor vias 25, 35, as shown on the right side in Fig. 24B or 28B, alternatively grounding-conductor vias 35 shown on the right side in Fig. 25B) that vertically overlaps the first transmission line segment; 
and a second ground via (grounding-conductor vias 15, 35, as shown on the left side in Fig. 24B or 28B, alternatively grounding-conductor vias 35 shown on the left side in Fig. 25B).
 	Okumichi does not disclose in Figs. 24A-C, 25A-C, & 28A-C, in the alternate: 
wherein the first transmission line segment vertically overlaps the second transmission line segment, andIn re: Huan WANG et al. 
wherein the first and second transmission line segments are configured so that RF signals travelling in a first direction along the first transmission line 
	Hein discloses in Figs. 7a-b:
A vertical interconnection through a via may provide a rotation, such as a 180 degree rotation between and a transmission line for entrance of a signal and a transmission line for emergence of a signal (paras [0051-0052]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to provide a 180 degree rotation of the outgoing transmission line and surrounding ground plane as an alternate/equivalent configuration able to provide the benefit of controlling the direction of the signal in the transmission line, as is well-understood in the art and as demonstrated by Hein (paras [0051-0052]).
	As a consequence of the combination, the first transmission line segment vertically overlaps the second transmission line segment, andIn re: Huan WANG et al. the first and second transmission line segments are configured so that RF signals travelling in a first direction along the first transmission line segment travel in a second direction along the second transmission line segment, the second direction being opposite the first direction.

	As per claim 21:
	Okumichi does not disclose:
the first ground via comprises a buried ground via and wherein the second ground via extends from a top surface of the multi-layer printed circuit board structure to a bottom surface of the multi-layer printed circuit board structure.

A vertical interconnection through a via may provide a rotation, such as a 180 degree rotation between and a transmission line for entrance of a signal and a transmission line for emergence of a signal (paras [0051-0052]).
	As a consequence of the combination of claim 20, the first ground via comprises a buried ground via (25 is rotated to the second ground via, such that the first ground via only comprises sections of 35) and wherein the second ground via extends from a top surface of the multi-layer printed circuit board structure to a bottom surface of the multi-layer printed circuit board structure (rotation of 25 to the opposite side results in the second via including 15, 35, and rotated 25).
	
	As per claim 22:
	Okumichi et al. discloses in Figs. 24A-C & 28A-C, in the alternate:
a first row of ground vias (grounding-conductor via conductors 15, 25, 35 along the top of 24A-C & 28A-C, in the alternate) that extend vertically through the multi-layer printed circuit board structure (as shown in Figs. 24B, 25B, 28B, in the alternate); 
a second row of ground vias (grounding-conductor via conductors 15, 25, 35 along the bottom of Figs. 24A&C & 28A&C, in the alternate) that extend vertically through the multi-layer printed circuit board structure (as shown in Figs. 24B, 25B, & 28B in the alternate);
wherein both the first transmission line segment and the second transmission line segment extend between the first and second rows of ground vias (as seen in Figs. 24A&C & 28A&C).

	As per claim 61:
	Okumichi et al. discloses in Figs. 24A-C & 28A-C, in the alternate:
the second ground via is a first of a plurality of second ground vias (vias immediately adjacent to the transmission lines) that each extend from a top surface of the multi-layer printed circuit board structure to a bottom surface of the multi-layer printed circuit board structure, and wherein each of the second ground vias extend between the first row of ground vias and the second row of ground vias.

Claim 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Okumichi et al. (US PGPub 20050098348), a reference of record, in view of Tabatai (US PGPub 20040150487) as applied to claims 1, 50-51, & 54 above, and further in view of Hein et al. (US PGPub 20100182105)
The resultant combination discloses the RF transmission line of claims 1, 50-51, & 54 as rejected above.
As per claim 55:
Okumichi et al. discloses in Figs. 28A-C:
a conductive signal via (signal via conductors 14, 24, & 34) that extends between the first and second transmission line segments; 
a plurality of vertically spaced-apart annular metal pads (connecting conductors for signal 33, and which may be annular, para [0374]) that surround the conductive signal via; 
and a plurality of annular void rings (grounding-conductor non-forming areas 16, 26, 36) that define an annular dielectric column that surround the plurality of vertically spaced-apart annular metal pads, 
the annular dielectric column comprising the vertical dielectric structure.
Okumichi does not disclose:
the blind ground via is on a first side of the vertical dielectric structure and the additional ground via is on a second side of the vertical dielectric structure that is opposite the first side.
Hein discloses in Figs. 7a-b:
A vertical interconnection through a via may provide a rotation, such as a 180 degree rotation between and a transmission line for entrance of a signal and a transmission line for emergence of a signal (paras [0051-0052]).
At the time of filing, it would have been obvious to one of ordinary skill in the art to provide a 180 degree rotation of the outgoing transmission line and surrounding ground plane as an alternate/equivalent configuration able to provide the benefit of controlling the direction of the signal in the transmission line, as is well-understood in the art and as demonstrated by Hein (paras [0051-0052]).
As a consequence of the combination, the blind ground via is on a first side of the vertical dielectric structure (25 is rotated to the second ground via, such that the blind ground via only comprises sections of 35) and the additional ground via is on a second side of the vertical dielectric structure that is opposite the first side (rotation of 25 to the opposite side results in the second via including 15, 35, and rotated 25, thus fulfilling the requirement of the additional ground via).

Claims 62-63 is/are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Okumichi et al. (US PGPub 20050098348), a reference of record, in view of Tabatai Hein et al. (US PGPub 20100182105) as applied to claims 20-21 above, and further in view of Tabatai (US PGPub 20040150487).
The resultant combination discloses the RF transmission line of claims 20-21 as rejected above.
As per claim 62:
Okumichi et al. discloses in Figs. 24A-C & 28A-C, in the alternate:
the multi-layer printed circuit board structure comprises a plurality of printed circuit boards, each printed circuit board including a core dielectric layer (intermediate dielectric layers 1) and at least one patterned metal layer (grounding conductor 32 or signal wiring conductors 11/21).
	Okumichi et al. does not disclose:
a plurality of additional dielectric layers that bind the printed circuit boards together, and wherein each of the additional dielectric layers directly contacts two of the printed circuit boards and comprises a base material that is pre-impregnated with a thermoset polymer matrix material.
Tabatai discloses in Fig. 1:
	The use of prepreg layers (108 and 106) in combination with epoxy layers (para [0027]) as an adhesive between layers of dielectric core material (core layer 105 & 107) and conductive planes (copper traces and copper plane 101-104 & 109) to form a multilayer printed circuit board (PCB 100).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to adhere the dielectric substrate layers together using layers of prepreg and/or epoxy that are different from the core dielectric material to adhere the core dielectric and patterned metal layers together, as is well-understood in the art, and as taught by Tabatai (paras [0025-0027]).
	As a consequence of the combination, the combination discloses a plurality of additional dielectric layers (prepreg layers) that bind the printed circuit boards together, and wherein each of the additional dielectric layers directly contacts two of the printed circuit boards and comprises a base material that is pre-impregnated with a thermoset polymer matrix material (being a prepreg material).

	As per claim 63:
	Okumichi et al. does not disclose:
the buried ground via does not extend through at least one of the additional dielectric layers.
	As a consequence of the combination of claim 62, the buried ground via does not extend through at least one of the additional dielectric layers (the buried ground via does not extend past the top or bottom layers of the grounding conductor 32, where a transmission line is).

Allowable Subject Matter
Claim 52 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The limitations of claim 52 in combination with the limitations of all of its parent claims were not found in the prior art.

Response to Arguments
Applicant’s arguments, see applicant’s remarks, filed 06/15/2021, with respect to the rejection(s) of claim(s) 1, 6, 10, & 20-22 under Okumichi have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Okumichi in view of Tabatai and in view of Hein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123. The examiner can normally be reached M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Samuel S Outten/Examiner, Art Unit 2843